IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-69,085-01


EX PARTE ERIC ALAN NEAL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 958043 IN THE 208TH DISTRICT COURT

FROM HARRIS COUNTY



 
 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a habitation and
sentenced to five years' imprisonment. He did not appeal his conviction.
	Applicant contends that he was denied pre-sentence jail time, that the State breached the plea
agreement, and that trial counsel rendered ineffective assistance. The trial court entered findings of fact and
conclusions of law and recommended that we dismiss in part and deny in part. Accordingly, Applicant's
pre-sentence jail time claim is dismissed. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004); Ex
parte Deeringer, 210 S.W.3d 616 (Tex. Crim. App. 2006). His other claims are denied.    


Filed: January 16, 2008
Do not publish